                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL
   Case No.          CV 19-07087-VAP (AS)                                       Date     July 9, 2021
   Title             Jared Ryan Milgrim v. Elain Levy, et. al.,




   Present: The Honorable             Alka Sagar, United States Magistrate Judge
                     Alma Felix                                                         N/A
                    Deputy Clerk                                              Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          Not present                                             Not present
   Proceedings (In Chambers):                         ORDER TO SHOW CAUSE RE PLAINTIFF’S
                                                      FAILURE TO FILE CASE MANAGEMENT
                                                      REPORT

       On April 8, 2021, the Court issued an Order regarding Scheduling in Civil Rights Case
directing each party to file and serve a Case Management Report on or before July 7, 2021. (Dkt.
No. 53). The Case Management Reports are required to contain the following information:

           A.       A brief description of the factual and legal issues raised in this case.
           B.       A statement of the parties’ discovery plans, including the completion of discovery
                    to date, anticipated discovery to be conducted before the cut-off date, and any
                    disputes / motions likely to be presented to the Court.
           C.       A description of any motions that the parties anticipate filing. If the defense does
                    not intend to file a case dispositive motion, this information will be included.
           D.       The number of witnesses anticipated to testify at trial, and the nature of any expert
                    witness testimony.
           E.       The parties’ time estimate for trial, and whether the matter will be a jury or bench
                    trial.
           F.       An explanation of the likelihood of settlement, and a statement of anticipated
                    settlement or mediation methods to be used before trial.
           G.       Any other information that the parties deem important to bring to the Court’s
                    attention.

       Defendants Elain Levy, Enosh Moriah, Officer Garcia, Los Angeles Police Department,
James Quines, Olive View – UCLA Medical Center Foundation, Inc., Dr. Kiran Kamat, and
Dignity Health have filed their case management reports in compliance with the Court’s Order
(Dkt. Nos. 54, 55, 56, 57, 60). As of today, however, Plaintiff has not filed a Case Management
Report or sought an extension of time to do so.

CV-90 (06/04)                                       CIVIL MINUTES - GENERAL
Page 1 of 2
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   Case No.     CV 19-07087-VAP (AS)                                  Date   July 9, 2021
   Title        Jared Ryan Milgrim v. Elain Levy, et. al.,


       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than July
19, 2021, as to why this action should not be dismissed with prejudice for failure to prosecute this
action by filing a Case Management Report.

        This Order will be discharged upon the filing of a Case Management Report in accordance
with the Court’s April 8, 2021 Order (Dkt. No. 53), a copy of which is attached for Plaintiff’s
convenience. Plaintiff is reminded that the discovery deadlines imposed by the Court remain in
effect and will not be continued absent good cause.

      If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal
form is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to
timely respond to this Order may result in a recommendation that this action be
dismissed with prejudice under Federal Rule of Civil Procedure 41(b) for failure to
prosecute and obey court orders.

           IT IS SO ORDERED.

cc: Virginia A. Phillips
    United States District Judge




CV-90 (06/04)                               CIVIL MINUTES - GENERAL
Page 2 of 2
